DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach, or fairly suggest, the recited range of ratios between the Ba/Ti molar ratio in a cover portion to the Ba/Ti molar ratio in an outer region of the active portion, when taken in conjunction with the remaining limitations of claim 1.  Claims 2-14 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchida et al. (US Pat. App. Pub. No. 2020/0185152) teaches a range of Ba/Ti molar ratio in an active section, but fails to teach that the cover layer has a different Ba/Ti molar ratio, and further, that the respective Ba/Ti molar ratios fall within the range recited in claim 1.  Mizuno et al. (US Pat. App. Pub. No. 2018/0294104) teaches that an active region, a side margin region, and a bonding region each contain ceramics having different ratios of Ba/Ti/O, but fails to teach the ratio of respective ratios fall with the range recited in claim 1.  Lee et al. (US 9,812,259) teaches inner cover layers have different grain sizes of ceramic from the active region, but fails to teach that the difference in grain size is created by altering the Ba/Ti molar ratio in the ceramic of the cover layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848